U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 August 2, 2007 Via Edgar Transmission U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:USA MUTUALS (the “Trust”) File Nos. 333-57548; 811-10319 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Generation Wave Growth Fund and the Vice Fund, (the “Funds”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from those contained in the most recent amendment for the Funds dated July 30, 2007, and filed electronically as Post-Effective Amendment No. 11 to the Fund’s Registration Statement on Form N-1A on July 30, 2007. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-5384. Sincerely, /s/ Rachel A. Spearo Rachel A. Spearo For U.S. Bancorp Fund Services, LLC
